UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-4324 ANDREA ELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) New York 11-0482020 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 65 Orville Drive, Bohemia, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 631-719-1800 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $.01 per share Title of class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to by filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer¨ Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The aggregate market value of the voting and non-voting common equity held by non-affiliates was $2,116,863 based upon the closing price of $0.04 as quoted on the Over the Counter Market on June 30, 2009. The number of shares outstanding of the registrant’s Common Stock as of March 12, 2010, was 63,538,029. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS TITLE PAGE PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 6 ITEM 1B. Unresolved Staff Comments 10 ITEM 2. Properties 10 ITEM 3. Legal Proceedings 10 ITEM 4. [Removed and Reserved] 10 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 ITEM 6. Selected Financial Data 11 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 8. Financial Statements and Supplementary Data 16 ITEM 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 16 ITEM 9A(T). Controls And Procedures 16 ITEM 9B. Other Information 16 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 16 ITEM 11. Executive Compensation 18 ITEM 12. Security Ownership Of Certain Beneficial Owners and Management and Related Stockholder Matters 21 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 22 ITEM 14. Principal Accountant Fees And Services 22 PART IV ITEM 15. Exhibits and Financial Statement Schedules 23 SIGNATURES PART I ITEM 1. BUSINESS Overview Andrea Electronics Corporation (“Andrea”) designs, develops and manufactures state-of-the-art microphone technologies and products for enhancing speech-based applications software and communications that require high quality, clear voice signals. Our technologies eliminate unwanted background noise to enable the optimum performance of various speech-based and audio applications. We are incorporated under the laws of the State of New York and have been engaged in the electronic communications industry since 1934. Andrea’s products and technologies optimize the performance of speech-based applications and audio applications in primarily the following markets: • computer speech recognition applications; • computer voice over the internet protocol (VoIP) applications; and • cell phone accessories. Andrea Digital Signal Processing (“DSP”) Microphone and Audio Software Business – Our patented and patent-pending digital noise canceling technologies enable a speaker to be at a distance from the microphone (we refer to this capability as “far-field” microphone use), and free the speaker from having to use a close talking microphone.Our Digital Super Directional Array (“DSDA”) and Pure Audio microphone products convert sound received by an array of microphones into digital signals that are then processed to cancel background noise from the signal to be transmitted. These two adaptive technologies represent the core technologies within our portfolio of far-field technologies. In addition to DSDA and Pure Audio, Andrea has developed and commercialized several other digital, far-field noise canceling technologies, including, among others, Andrea EchoStop, a high-quality acoustic echo canceller which enables speaker phone functionality with technology for canceling unwanted stationary noises. All of our digital, far-field microphone technologies are software-based and operate using either a dedicated DSP or a general purpose processor (for example, the Intel Pentium).The software, which may encompass one or all of our far-field noise canceling technologies, can be applied to improve the performance of a single microphone or multiple microphones. In addition, our digital, far-field, noise canceling technologies can be tailored and implemented into various form factors, for example, into the monitor of a PC, a personal digital assistant or a rear view mirror, and can be used individually or combined depending on particular customer requirements. We are currently targeting our far-field technologies at 1) the desktop and laptop computing market; 2) the video and audio conferencing market and 3) the market for personal hands free communication designed for use in automobiles, trucks and buses to control PCs and cellular communication.Our far-field, digital noise canceling technologies and related products, together with implementations of other high-end audio technologies (for example, our software noise cancellation technology) comprise our Andrea DSP Microphone and Audio Software line of business.Net revenues of such technologies and products during the years ended December 31, 2009 and 2008 approximated 32% and 48%, respectively, of our total net revenues. We dedicate a significant amount of our marketing and research and development resources to this business segment, as we believe that communication products will increasingly require high performance, untethered (hands-free and headset-free) microphone technology. Andrea Anti-Noise Headset Product Business – Our headset microphone products help to ensure clear speech in personal computer and VoIP headset applications. Our Active Noise Cancellationmicrophone technology uses electronic circuits that distinguish a speaker’s voice from background noise in the speaker’s environment and then cancels the noise from the signal to be transmitted by the microphone. Our Active Noise Reduction headphone technology uses electronic circuits that distinguish the signal coming through an earphone from background noise in the listener’s environment and then reduces the noise heard by the listener. Together with our standard Noise Canceling headset products, these products comprise our Andrea Anti-Noise Headset Product segment.During the years ended December 31, 2009 and 2008, our Andrea Anti-Noise Headset Product segment approximated 68% and 52%, respectively, of our total net revenues. For more financial information regarding our operating segments, see Note 15 of the accompanying consolidated financial statements. Industry Background Our primary mission is to provide the emerging “voice interface” markets with state-of-the-art microphone and communication products. The idea underlying these markets is that natural language spoken by the human voice will become an important means by which to communicate and control many types of computing devices and other appliances and equipment that contain microprocessors. We are designing and marketing our products and technologies to be used for these “natural language, human/machine” interfaces with: 1 • desktop, laptop and hand-held computers, mobile personal computing devices and cellular phones; • video and audio conferencing systems; and • automotive communication systems. We believe that end users of these applications and interfaces will require high quality microphone and earphone products that enhance voice transmission, particularly in noisy office and mobile environments. We also believe that these applications will increasingly require microphones that are located at a distance from the person speaking, or far-field microphone technology. Applications in this area include: • continuous speech dictation to personal computers; • multiparty video teleconferencing and software that allow participants to see and jointly communicate; and • cellular hands free interfaces for automobiles, home and office automation. We believe that an increasing number of these devices will be introduced into the marketplace during the next several years. Our Strategy Our strategy is to: • maintain and extend our market position with our Andrea DSP Microphone and Audio Software technologies and products and our higher margin Andrea Anti-Noise products; • develop relationships with companies that have significant distribution capabilities for our Andrea DSP Microphone and Audio Software technologies and products and Andrea Anti-Noise products; • broaden our Andrea DSP Microphone and Audio Software product lines and Andrea Anti-Noise product lines through a more modest, but still healthy level of internal research and development; • design our products to satisfy specific end-user requirements identified by our collaborative partners; and • outsource manufacturing of our products in order to reduce fixed overhead and achieve economies of scale. An important element of our strategy for expanding the channels of distribution and broadening the base of users for our products is our collaborative arrangements with manufacturers of computing and communications equipment and software publishers that are actively engaged in the various markets in which our products have application. In addition, we have been increasing our own direct marketing efforts to new market bases such as cell phone accessory distributors and existing market bases such as those companies increasingly using distance learning applications. The success of our strategy will depend on our ability to, among other things: • increase net revenues of Andrea DSP Microphone and Audio Software products and our line of existing Andrea Anti-Noise products; • continue to contain costs; • introduce additional Andrea DSP Microphone and Audio Software products and Andrea Anti-Noise products; • maintain the competitiveness of our technologies through focused and targeted research and development; and • achieve widespread adoption of our products and technologies through ongoing marketing efforts. Our Technologies We design our Andrea DSP Microphone and Audio Software and Andrea Anti-Noise products to transmit voice signals with the high level of quality, intelligibility and reliability required by the broad range of voice-based applications in computing and telecommunications. We achieve this through the use of several audio technologies that employ software processes that are proprietary to us. Software processes of this type are commonly referred to as algorithms. Andrea DSP Microphone and Audio Software Technology This set of technologies is generally based on the use of an array of microphones from which the analog signals are converted to digital form and then processed using digital electronic circuitry to eliminate unwanted noise in the speaker’s environment. Our Andrea DSP Microphone and Audio Software Products provide clear acoustic and audio input performance where the desired audio signal is at a distance from the 2 microphone. An example of this is a person using a notebook computer with embedded web cam and array microphone who wants to video conference using VoIP with a friend in another country.We have also engineered our Andrea DSP Microphone and Audio Software Products to be compatible with Universal Serial Bus, or USB, computer architecture. USB is an industry standard for connecting peripherals, such as microphones, earphones, headsets, keyboards, mice, joysticks, scanners and printers, to personal computers. We believe that our Andrea DSP Microphone and Audio Software technology achieve far-field microphone performance previously unattainable through microphones based on mechanical acoustic designs and microphones based on analog signal processing. Our Andrea DSP Microphone and Audio Software Products include the use of the following technologies, among other technologies and techniques: Digital Super Directional Array (DSDA®).Andrea’s patented DSDA adaptive beam forming system powers Andrea’s SuperBeam microphone which enables more intelligible audio by forming a beam toward the speaker and eliminating background noises that are outside of the beam.DSDA microphone technology enables high quality far-field communications by centering microphone sensitivity on a user’s voice and canceling noise outside of that signal. DSDA continuously samples the ever changing acoustic properties within an environment and adaptively identifies interfering noises that are extraneous to the voice signal, resulting in increased intelligibility of communications. PureAudio®.Andrea’s PureAudio patented and award winning noise reduction speech enhancement algorithm significantly improves intelligibility of voice audio and accuracy in speech driven applications, particularly in high noise environments.PureAudio is especially effective for use with speech recognition and mobile devices.PureAudio is a noise canceling algorithm that enhances applications that are controlled by speech by sampling the ambient noise in an environment and attenuating the noise from sources near or around the desired speech signals, thus delivering a clear audio signal. Designed specifically to improve the signal-to-noise ratio, PureAudio is effective in canceling stationary noises such as computer and ventilation fans, tires and engines. EchoStop®.Andrea’s patented EchoStopprovides a full duplex acoustic echo cancellation algorithm enabling both speakers to broadcast and microphone to transmit simultaneously turning your PC into a high quality speakerphone.EchoStop is an advanced acoustic echo canceller (stereo version available) developed for use with conferencing systems such as group audio and videoconferencing systems and cellular car phone kits. EchoStop allows true two-way communication (often referred to as full duplex) over a conferencing system, even when the system is used in large spatial environments that may be vulnerable to extensive reverberation. EchoStop incorporates noise reduction algorithms to reduce the background noise of both the microphone input and the loudspeaker output, thus preventing the accumulation of interfering noise over conferencing systems that facilitate communication among multiple sites. SuperBeam™.SuperBeam is a highly accurate digital algorithm that forms an acoustic beam that extends from the microphone to the speech source in an environment. We believe SuperBeam provides a fixed noise reduction microphone solution for the typical acoustic environment found in room environments in which speech is used, such as in offices and homes. The microphone beam is generated by processing multiple microphone samples through pre-established digital filters and adding the outputs. The result is an optimum speech enhancement and noise reduction solution to a predefined setting. Because the beam is able to adapt to changes in the acoustic environment, this technology is called adaptive beamforming. Andrea Anti-Noise Technologies Noise Cancellation (“NC”) Microphone Technology. This technology is based on the use of pressure gradient microphones to reduce the transmission of noise from the speaker’s location. Instead of using electronic circuitry to reduce noise, pressure gradient microphones rely on their mechanical and acoustic design to do so. Our NC microphones are well-suited for applications in which there is less background noise in the speaker’s environment. Active Noise Cancellation (“ANC”) Microphone Technology. This technology is based on analog signal processing circuits that electronically cancel the transmission of noise from the speaker’s location. ANC is particularly well-suited for those environments in which the speaker is surrounded by high levels of ambient background noise. Our ANC and NC microphones are most effectively used in “near-field” applications where the microphone is next to the speaker’s mouth such as a headset environment. Active Noise Reduction (“ANR”) Earphone Technology. This technology is based on analog signal processing circuits that electronically reduce the amount of noise in the environment that the listener would otherwise hear in the earphone. Our ANR earphones improve the quality of speech and audio heard by a listener in noisy environments, particularly those characterized by low frequency sounds, such as those in aircraft, machine rooms, factories, automobiles, trucks and other ground transportation equipment. 3 Our Products and their Markets and Applications Our Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products have been designed for applications that are controlled by or depend on speech across a broad range of hardware and software platforms. These products incorporate our DSP, NC, ANC and ANR microphone technologies, and are designed to cancel background noise in a range of noisy environments, such as homes, offices, factories and automobiles. We also manufacture a line of accessories for these products. For the consumer and commercial markets, we have designed our Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products for the following applications: • Speech recognition for word processing, database, and similar applications; • Distance Learning (education through the use of Internet-based lessons and training information); • Audio/videoconferencing; • Internet telephony and Voice Chat; • Cellular and other wireless telecommunications; and • Telematics, or in-vehicle computing (the use of computer-controlled systems in automobiles and trucks) We market and sell our products directly to end users through our website, computer product distributors, through value-added resellers, to original equipment manufacturers and to software publishers. For more information about these collaborative arrangements, please refer to the information under the caption “Our Collaborative Arrangements.” Andrea DSP Microphone and Audio Software Products We develop our Andrea DSP Microphone and Audio Software Products primarily through customer-specific integration efforts, and we either license our related algorithms, sell a product incorporating our related algorithms, or both. For example, we have developed technologies that can be, or are, embedded into a PC, PC monitors, high-end videoconferencing units, IP telephony applications, automotive interiors and hand-held devices, among others. In addition, we have developed stand-alone products for specific customers who then sell such products to end users. As a result, such products are not available from us directly. However, as part of our strategy to increase sales to prospective customers desiring high-quality microphone performance for certain customer-specific environments, we have developed the following products that may be purchased directly from Andrea: Andrea Superbeam Array Microphone. Andrea’s patented DSDA™ adaptive beam forming system powers Andrea’s SuperBeam Array Microphone which enables more intelligible audio by forming a beam toward the speaker and eliminating background noises that are outside of the beam.DSDA is particularly effective for small office/home office use, providing an untethered noise cancelling microphone experience while gaining all the benefits of a regular headset. Andrea USB-SA External Digital Sound Card. Andrea’s PureAudio™ USB-SA with patented noise reduction technology eliminates noise problems by utilizing high quality digital circuitry and state of the art noise reduction algorithm software. This format bypasses your desktop or laptop computer’s sound system, providing increased intelligibility and performance of stereo microphone input and stereo speaker output for all of your digital audio applications including VoIP and speech recognition programs.Your headset, microphone or speakers will perform only as good as the sound card or integrated audio system that you plug into. Most laptops and PCs today have built-in audio systems that are often placed close to noisy components like the power supply or high frequency processors. In addition, PCs may be used in high noise level environments which can affect the performance of voice applications. Andrea AudioCommander™.Andrea’s PC Audio Control Panel, AudioCommander, includes a speaker volume adjustment with received PureAudio noise reduction control and a 10-band graphic equalizer with 18 built-in presets to customize sound for your listening preference.It also includes a microphone volume adjustment with noise reduction, beam forming, and acoustic echo cancellation controls.The software also includes an audio wizard that sets microphone levels to optimize PC audio for speech-enabled applications including speech recognition, Internet telephony and command and speech control functions. Andrea AutoArray™ Microphone (“AutoArray”). The AutoArray is a digital, high performance microphone system designed for computing applications in vehicles such as automobiles and trucks. It is the first super-directional audio input device designed specifically for in-vehicle computing. The AutoArray incorporates several technologies, including DSDA and PureAudio. Andrea VoiceCenter™ (“VoiceCenter”). The VoiceCenter is a multi-functional, digital voice recorder software application that enables recorded speech files to be applied for productivity as well as expressing personality. The digital WAV recorded files are automatically labeled and can be compressed with WMA for attachment to e-mail, used as voice memos, voice alarms (with a calendar reminder function) and even add your voice annotation to documents. The VoiceCenter also includes Andrea PureAudio noise reduction/speech enhancement technology for increasing the recording sound quality of any microphone. 4 Andrea Anti-Noise Products Our Andrea Anti-Noise Products include a line of headsets, handsets and related accessories that incorporate our NC, ANC and ANR technologies. Our headsets are mostly differentiated by the various designs of their headband, microphone boom and earphone components and are available in both single earphone monaural and dual earphone stereo models. NC Products. Our NC products are sold through our internal contact center, as well as to original equipment manufacturers for incorporation into, or for use with their products. Our headsets are designed so you can get the most out of your PC audio experience. In addition, with our new USB headset products, Andrea has combined the benefits of PureAudio USB digital audio which includes Andrea’s complete PureAudio™ Voice Solutions Software Suite (including Audio Commander, Voice Center and Pure Audio Technology) with our noise cancelling PC headsets delivering a high fidelity audio experience with the highest voice recognition industry rating. BlueTooth NC Products.Andrea Electronics is now offering our noise cancellation boom microphone technology on the new BT-200 Bluetooth headset. This wireless headset solution enhances sound quality in noisy environments and provides the user with a PureAudio experience, as well as delivering superior speech dialing performance.As an added value, these products can be combined with a USB audio adapter that can be used to seamlessly communicate to a PC as well as with a cellular phone. ANC Products.ANC Products are our premium close talking microphone platform for enhancing speech recognition applications.All of our ANC products are sold through our internal contact center.ANC headset products incorporate a dual microphone system design that optimizes the acoustic performance of the sound. We have developed and manufactured a line of accessories for our Andrea Anti-Noise Products: Andrea Personal Computer Telephone Interface (“PCTI”). The PCTI is a comprehensive desktop device that integrates computer applications controlled by speech and traditional telephony applications by connecting headset users to the telephone, to the computer, or to both simultaneously. Users can alternately or simultaneously conduct telephone conversations and use speech recognition to enter data or dictate into the PC, without having to pause or toggle between connectivity devices. Our Collaborative Arrangements An important element of our strategy is to promote widespread adoption of our products and technologies by collaborating with large enterprises and market and technology leaders in telecommunications, computer manufacturing, and software publishing.In addition to the arrangements we are involved in, we are currently discussing additional arrangements with other companies, but we cannot assure that any of these discussions will result in any definitive agreements. Patents, Trademarks, and Other Intellectual Property Rights We rely on a combination of patents, patent applications, trade secrets, copyrights, trademarks, nondisclosure agreements, and contractual restrictions to protect our intellectual property and proprietary rights. We cannot assure, however, that these measures will protect our intellectual property or prevent misappropriation or circumvention of our intellectual property. Andrea maintains a number of patents in the United States covering claims to certain of its products and technology, which expire at various dates ranging from 2013 to 2025.We also have other patent applications currently pending; however, we cannot assure that patents will be issued with respect to these currently pending or future applications which we may file, nor can we assure that the strength or scope of our existing patents, or any new patents, will be of sufficient scope or strength or provide meaningful protection or commercial advantage to us. Research and Development We consider our technology to be of substantial importance to our competitiveness. To maintain this competitiveness, we have organized our research and development efforts using a “market and applications” approach for meeting the requirements of new and existing customers. Consistent with this approach, our engineering staff interacts closely with our sales and marketing personnel and directly with customers. The engineering staff is responsible for the research and development of new products and the improvement and support of existing products.For the years ended December 31, 2009 and 2008, total research and development expenses were $607,877 and $728,187, respectively. During 2010, we expect research and development expenses to remain at the same level when compared to 2009.We expect this will occur as a result of our overall plan to improve cash flows by containing our expenses.Additionally, most of Andrea’s core technology is already developed, and therefore, heightened emphasis will be placed on application engineering, sales and marketing activity and less emphasis will be placed on research and development.No assurance can be given that our research and development efforts will succeed. See “Part II – Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 5 Sales and Marketing We employ a sales staff as well as outside sales representatives and sales organizations to market our Andrea DSP Microphone and Audio Software Products and our Andrea Anti-Noise Products.Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products are marketed to computer Original Equipment Manufacturers (“OEMs”), distributors of personal computers and telecommunications equipment, software publishers, and end-users in both business and household environments. These products are sold to end-users through distributors and value-added resellers, software publishers, Internet Service Providers and Internet Content Developers. Under our existing collaborative agreements, our collaborators have various marketing and sales rights to our Andrea DSP Microphone and Audio Software and Andrea Anti-Noise Products.We are seeking to enter into additional collaborative arrangements for marketing and selling our Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products, but we cannot assure that we will be successful in these efforts. Market acceptance of the Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products is critical to our success. Production Operations In 2009 and 2008, all of our assembly operations were done with subcontractors in Asia or in the United States.Most of the components for the Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products are available from several sources and are not characteristically in short supply.However, certain specialized components, such as microphones and DSP boards, are available from a limited number of suppliers and subject to long lead times. To date, we have been able to obtain sufficient supplies of these more specialized components, but we cannot assure that we will continue to be able to do so. Shortages of, or interruptions in, the supply of these more specialized components could have a material adverse effect on our sales of Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products. Competition The markets for our Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products are highly competitive. Competition in these markets is based on varying combinations of product features, quality and reliability of performance, price, sales, marketing and technical support, ease of use, compatibility with evolving industry standards and other systems and equipment, name recognition, and development of new products and enhancements. Most of our current and potential competitors in these markets have significantly greater financial, marketing, technical, and other resources than us. Consequently, these competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements, or to devote greater resources to the development, marketing, and sale of their products than we can.We cannot assure that one or more of these competitors will not independently develop technologies that are substantially equivalent or superior to our technology. We believe that our ability to compete successfully will depend upon our ability to develop and maintain advanced technology, develop proprietary products, attract and retain qualified personnel, obtain patent or other proprietary protection for our products and technologies and manufacture, assemble and market products, either alone or through third parties, in a profitable manner. Employees At December 31, 2009, we had 19 employees, of whom 4 were engaged in production and related operations, 6 were engaged in research and development, and 9 were engaged in management, administration, sales and customer support duties. None of our employees are unionized or covered by a collective bargaining agreement. We believe that we generally enjoy good relations with our employees.In addition to our regular employees, we utilize 8 independent consultants (4 are sales representatives, 2 are engaged for administration purposes and 2 engaged in research and development activities). ITEM 1A. RISK FACTORS Our operating results are subject to significant fluctuation; period-to-period comparisons of our operating results may not necessarily be meaningful and you should not rely on them as indications of our future performance. Our results of operations have historically been and are subject to continued substantial annual and quarterly fluctuations. The causes of these fluctuations include, among other things: • the volume of sales of our products under our collaborative marketing arrangements; • the cost of development of our products; 6 • the mix of products we sell; • the mix of distribution channels we use; • the timing of our new product releases and those of our competitors; • fluctuations in the computer and communications hardware and software marketplace; • general economic conditions. We cannot assure that the level of revenues and gross profit, if any, that we achieve in any particular fiscal period will not be significantly lower than in other fiscal periods. Our net revenues for the years ended December 31, 2009 and 2008 were approximately $4.7 million each year.Net loss for the year ended December 31, 2009 was approximately $167,000, or $0.00 per share on a basic and diluted basis, versus net loss of approximately $327,000, or $0.01 per share on a basic and diluted basis for the year ended December 31, 2008.We continue to explore opportunities to grow sales in other business areas; we are also examining additional opportunities for cost reduction, production efficiencies and further diversification of our business. If we fail to maintain access to funds sufficient to meet our operating needs, we may be required to significantly reduce, sell, or refocus our operations, and our business, results of operations and financial condition could be materially and adversely effected. In order to be a viable entity we need to maintain and increase profitable operations.To continue to achieve profitable operations we need to maintain or increase current net revenues and continue to look for ways to control expenses.We might also need to sell additional assets or raise capital as a means of funding continued operations.In recent years, we have sustained significant operating losses.We may have to raise additional capital from external sources.These sources may include private or public financings through the issuance of debt, convertible debt or equity, or collaborative arrangements.Such additional capital and funding may not be available on favorable terms, if at all.Additionally, we may only be able to obtain additional capital or funds through arrangements that require us to relinquish rights to our products, technologies or potential markets, in whole or in part, or result in our sale.As a result of past few years of performance, we believe that we have sufficient liquidity to continue our operations at least through December 2010, provided our net revenues do not decline and our operating expenses do not increase.Although we have revised our business strategies to reduce our expenses and capital expenditures, we cannot assure you that we will be successful in generating positive cash flows or obtaining access to additional sources of funding in amounts necessary to continue our operations.Failure to maintain sufficient access to funding may also result in our inability to continue operations. Shares Eligible For Future Sale May Have An Adverse Effect On Market Price; Andrea Stockholders May Experience Substantial Dilution. Sales of a substantial number of shares of our common stock in the public market could have the effect of depressing the prevailing market price of our common stock.Of the 200,000,000 shares of common stock presently authorized, 63,538,029 were outstanding as of March 12, 2010.The number of shares outstanding does not include an aggregate of 28,219,997 shares of common stock that are issuable.This number of issuable common shares is equal to approximately 44% of the 63,538,029 outstanding shares.These issuable common shares are comprised of:a) 16,116,821 shares of our common stock reserved for issuance upon exercise of outstanding awards granted under our 1991 Performance Equity Plan, 1998 Stock Plan and 2006 Stock Plan; b) 6,267,936 shares reserved for future grants under our 2006 Stock Plan; c) 2,206,664 shares of common stock that are issuable upon conversion of the Series C Preferred Stock; and d) 3,628,576 shares of common stock issuable upon conversion of the Series D Preferred Stock. Conversions of our Series C Preferred Stock, Series D Preferred Stock and related warrants may result in substantial dilution to other holders of our common stock. As of March 12, 2010, we had 48.231432 shares of Series C Preferred Stock and 907,144 shares of Series D Preferred Stock outstanding.The issuance of shares of common stock upon conversion of the Series C Preferred Stock is limited to that amount which, after giving effect to the conversion, would cause the holder not to beneficially own in excess of 4.99% or, together with other shares beneficially owned during the 60 day period prior to such conversion, not to beneficially own in excess of 9.99% of the outstanding shares of common stock.The issuance of common stock upon conversion of the Series D Preferred Stock and the related warrants also is limited to that amount which, after giving effect to the conversion, would cause the holder not to beneficially own in excess of 4.99% of the outstanding shares of our common stock, except that each holder has a right to terminate such limitation upon 61 days notice to us.Beneficial ownership for purposes of calculation of such percentage limitations does not include shares whose acquisition is subject to similar limitations.If all shares of the Series C and Series D Preferred Stock, which are outstanding to be issued, are assumed to be converted into or exercised for shares of common stock, the number of new shares of common stock required to be issued as a result would aggregate 5,835,240 shares, which is equal to approximately 9% of the 63,538,029 outstanding shares. 7 Short sales of our common stock may be attracted by or accompany conversions of Series C Preferred Stock and Series D Preferred Stock, which sales may cause downward pressure upon the price of our common stock. Short sales of our common stock may be attracted by or accompany the sale of converted common stock, which in the aggregate could cause downward pressure upon the price of the common stock, regardless of our operating results, thereby attracting additional short sales of the common stock. If we fail to commercialize and fully market our Andrea DSP Microphone and Audio Software products, or continue to develop, and not fully market, Andrea Anti-Noise Headset products, our net revenues may not increase at a high enough rate to improve our results of operations or may not increase at all. Our business, results of operations and financial condition depend on the successful commercialization of our Andrea DSP Microphone and Audio Software products and technologies.We introduced our first Andrea DSP Microphone products in 1998 and we continued to introduce complementary products and technologies over the last several years.We are primarily targeting these products at the desktop computer market, the audio and video conferencing markets and the market for in-vehicle computing, among others.The success of these products is subject to the risks frequently encountered by companies in an early stage of product commercialization, particularly companies in the computing and communications industries. If we are unable to obtain market acceptance of Andrea DSP Microphone and Audio Software products and technologies, or if market acceptance of these products and technologies occurs at a slow rate, then our business, results of operations and financial condition will be materially and adversely affected. We, and our competitors, are focused on developing and commercializing products and technologies that enhance the use of voice, particularly in noisy environments, for a broad range of computer and communications applications.These products and technologies have been rapidly evolving and the number of our competitors has grown, but the markets for these products and technologies are subject to a high level of uncertainty and have been developing slowly.We, alone or together with our industry, may be unsuccessful in obtaining market acceptance of these products and technologies. If we fail to develop and successfully introduce new products and technologies in response to competition and evolving technology, we may not be able to attract new customers or retain current customers. The markets in which we sell our Andrea DSP Microphone and Audio Software and Andrea Anti-Noise Headset products are highly competitive.We may not compete successfully with any of our competitors.Most of our current and potential competitors have significantly greater financial, technology development, marketing, technical support and other resources than we do.Consequently, these competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements, or devote greater resources to the development, marketing, and sale of their products than we can.One or more of these competitors may independently develop technologies that are substantially equivalent or superior to our technology.The introduction of products incorporating new technologies could render our products obsolete and unmarketable and could exert price pressures on existing products. We are currently engaged in the development of digital signal processing products and technologies for the voice, speech and natural language interface markets. We may not succeed in developing these new digital signal processing products and technologies, and any of these new digital signal processing products or technologies may not gain market acceptance. Further, the markets for our products and technologies are characterized by evolving industry and government standards and specifications that may require us to devote substantial time and expense to adapt our products and technologies.For example, certain of our Andrea DSP Microphone and Audio Software and Andrea Anti-Noise Headset products are subject to the Federal Communications Commission requirements.We may not successfully anticipate and adapt our products and technologies in a cost effective and timely manner to changes in technology and industry standards or to introductions of new products and technologies by others that render our then existing products and technologies obsolete. If our marketing collaborators do not effectively market their products that include or incorporate our products, our sales growth will be adversely affected. We have entered into collaborative and distribution arrangements with software publishers and computer hardware manufacturers relating to the marketing and sale of Andrea DSP Microphone and Audio Software products through inclusion or incorporation with the products of our collaborators.Our success is dependent to a substantial degree on the efforts of these collaborators to market their products that include or incorporate our products.Our collaborators may not successfully market these products.In addition, our collaborators generally are not contractually obligated to any minimum level of sales of our products or technologies, and we have no control over their marketing efforts.Furthermore, our collaborators may develop their own microphone, earphone or headset products that may replace our products or technologies or to which they may give higher priority. 8 Shortages of, or interruptions in, the supply of more specialized components for our products could have a material adverse effect on our sales of these products. The majority of our assembly operations are fulfilled by subcontractors (primarily in the Far East) using purchased components.Some specialized components for the Andrea DSP Microphone and Audio Software products and Andrea Anti-Noise products, such as microphones and digital signal processing boards, are available from a limited number of suppliers (and in some cases foreign) and subject to long lead times.We may not be able to continue to obtain sufficient supplies of these more specialized components, particularly if the sales of our products increase substantially or market demand for these components otherwise increases.If our subcontractors fail to meet our production and shipment schedules, our business, results of operations and financial condition would be materially and adversely affected. Our ability to compete may be limited by our failure to adequately protect our intellectual property or by patents granted to third parties. We rely on a combination of patents, patent applications, trade secrets, copyrights, trademarks, and nondisclosure agreements with our employees, independent contractors, licensees and potential licensees, limited access to and dissemination of our proprietary information, and other measures to protect our intellectual property and proprietary rights.However, the steps that we have taken to protect our intellectual property may not prevent its misappropriation or circumvention.In addition, numerous patents have been granted to other parties in the fields of noise cancellation, noise reduction, computer voice recognition, digital signal processing and related subject matter.We expect that products in these fields will increasingly be subject to claims under these patents as the numbers of products and competitors in these fields grow and the functionality of products overlap.Claims of this type could have an adverse effect on our ability to manufacture and market our products or to develop new products and technologies, because the parties holding these patents may refuse to grant licenses or only grant licenses with onerous royalty requirements.Moreover, the laws of other countries do not protect our proprietary rights to our technologies to the same extent as the laws of the United States. An unfavorable ruling in any current litigation proceeding or future proceeding may adversely affect our business, results of operations and financial condition. From time to time we are subject to litigation incidental to our business. For example, we are subject to the risk of adverse claims, interference proceedings before the U.S. Patent and Trademark Office, oppositions to patent applications outside the United States, and litigation alleging infringement of the proprietary rights of others. Litigation to establish the validity of patents, to assert infringement claims against others, and to defend against patent infringement claims can be expensive and time-consuming, even if the outcome is in our favor. Changes in economic and political conditions outside the United States could adversely affect our business, results of operations and financial condition. We generate revenues to regions outside the United States.For the years ended December 31, 2009 and 2008, net revenues to customers outside the United States accounted for approximately 8% and 10%, respectively, of our net sales. International sales and operations are subject to a number of risks, including: • trade restrictions in the form of license requirements; • restrictions on exports and imports and other government controls; • changes in tariffs and taxes; • difficulties in staffing and managing international operations; • problems in establishing and managing distributor relationships; • general economic conditions; and • political and economic instability or conflict. To date, we have invoiced our international revenues in U.S. dollars, and have not engaged in any foreign exchange or hedging transactions. We may not be able to continue to invoice all of our revenues in U.S. dollars in order to avoid engaging in foreign exchange or hedging transactions. If we are required to invoice any material amount of international revenues in non-U.S. currencies, fluctuations in the value of non-U.S. currencies relative to the U.S. dollar may adversely affect our business, results of operations and financial condition or require us to incur hedging costs to counter such fluctuations. If we are unable to attract and retain the necessary managerial, technical and other personnel necessary for our business, then our business, results of operations and financial condition will be harmed. Our performance is substantially dependent on the performance of our executive officers and key employees.The loss of the services of any of these executive officers or key employees could have a material adverse effect on our business, results of operations and financial condition.Our future success depends on our continuing ability to attract and retain highly qualified managers and technical personnel.Competition for qualified personnel is intense and we may not be able to attract, assimilate or retain qualified personnel in the future. 9 Compliance with the Sarbanes-Oxley Act of 2002 has required substantial financial and management resources and may result in additional expenses, which, as a smaller public company, may be disproportionately high. Section 404 of the Sarbanes-Oxley Act of 2002 required that we evaluate and report on our system of internal controls beginning as of December 31, 2008 and requires that we have such system of internal controls audited beginning with our Annual Report on 10-K for the year ending December 31, 2010.If we fail to maintain the adequacy of our internal controls, we could be subject to regulatory scrutiny, civil or criminal penalties and/or stockholder litigation.Any inability to provide reliable financial reports could harm our business.Section 404 of the Sarbanes-Oxley Act of 2002 also requires that our independent registered public accounting firm report on management’s evaluation of our system of internal controls.The documentation and further development of our internal controls to achieve compliance with the Sarbanes-Oxley Act has been a notable expense in this year and will continue to be an expense in the future.Additionally, we devoted a significant amount of our time to ensure that we are compliant with Sarbanes-Oxley Act of 2002.Furthermore, any failure to implement required new or improved controls, or difficulties encountered in the implementation of adequate controls over our new or revised financial processes and reporting in the future, could harm our operating results or cause us to fail to meet our reporting obligations which will require us to continue to devote a large amount of our general and administrative employees’ time to the continued compliance.Inferior internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our stock. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Andrea has a lease for its corporate headquarters, which is located in Bohemia, New York.The lease, which currently expires in April 2015, is for approximately 11,000 square feet of leased space, which houses our production operations, research and development activities, sales, administration and executive offices.We believe that we maintain our machinery, equipment and tooling in good operating condition and that these assets are adequate for our current business and are adequately insured. See Notes 5 and 13 to the accompanying Consolidated Financial Statements for further information concerning our property and equipment and leased facilities. ITEM 3. LEGAL PROCEEDINGS Andrea is involved in routine litigation incidental through the normal course of business. While it is not feasible to predict or determine the final outcome of the claims, Andrea believes the resolution of any of these matters will not have a material adverse effect on Andrea’s financial position, results of operations or liquidity. ITEM 4. [REMOVED AND RESERVED] PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The table below sets forth the high and low sales prices for Andrea’s Common Stock as reported by the Over the Counter Bulletin Board for the eight fiscal quarters ended December 31, 2009. On March 12, 2010, there were approximately 437 holders of record of Andrea’s Common Stock. Quarter Ended High Low March 31, 2008 $ $ June 30, 2008 $ $ September 30, 2008 $ $ December 31, 2008 $ $ March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ 10 No cash dividends were paid on Andrea’s Common Stock in 2009 or 2008. During the three months ended December 31, 2009, the Company did not repurchase any of its common stock. ITEM 6. SELECTED FINANCIAL DATA Not applicable as Andrea is a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our mission is to provide the emerging “voice interface” markets with state-of-the-art communications products that facilitate natural language, human/machine interfaces. Examples of the applications and interfaces for which Andrea DSP Microphone and Audio Software Products and Andrea Anti-Noise Products provide benefits include: Internet and other computer-based speech; telephony communications; multi-point conferencing; speech recognition; multimedia; multi-player Internet and CD ROM interactive games; and other applications and interfaces that incorporate natural language processing. We believe that end users of these applications and interfaces will require high quality microphone and earphone products that enhance voice transmission, particularly in noisy environments, for use with personal computers, mobile personal computing devices, cellular and other wireless communication devices and automotive communication systems. Our Andrea DSP Microphone and Audio Software Products use “far-field” digital signal processing technology to provide high quality transmission of voice where the user is at a distance from the microphone. High quality audio communication technologies will be required for emerging far-field voice applications, ranging from continuous speech dictation, to Internet telephony and multiparty video teleconferencing and collaboration, to natural language-driven interfaces for automobiles, home and office automation and other machines and devices into which voice-controlled microprocessors are expected to be introduced during the next several years. We outsource to Asia high volume assembly for most of our products from purchased components.We assemble some low volume Andrea DSP Microphone and Audio Software Products from purchased components. As sales of any particular Andrea DSP Microphone and Audio Software Product increase, assembly operations are transferred to a subcontractor in Asia. Our Critical Accounting Policies Our consolidated financial statements and the notes to our consolidated financial statements contain information that is pertinent to management's discussion and analysis.The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities and determination of revenues and expenses in the reporting period.Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.On a continual basis, management reviews its estimates utilizing currently available information, changes in facts and circumstances, historical experience and reasonable assumptions.After such reviews, and if deemed appropriate, those estimates are adjusted accordingly.Actual results may vary from these estimates and assumptions under different and/or future circumstances.Management considers an accounting estimate to be critical if: 1) it requires assumptions to be made that were uncertain at the time the estimate was made; and 2) changes in the estimate, or the use of different estimating methods that could have been selected, could have a material impact on the Company’s consolidated results of operations or financial condition. The following critical accounting policies that affect the more significant judgments and estimates used in the preparation of the consolidated financial statements have been identified.In addition to the recording and presentation of our convertible preferred stock, we believe that the following are some of the more critical judgment areas in the application of our accounting policies that affect our financial condition and results of operations.We have discussed the application of these critical accounting policies with our Audit Committee.The following critical accounting policies are not intended to be a comprehensive list of all of the Company’s accounting policies or estimates. Revenue Recognition – Non software-related revenue, which is generally comprised of microphones and microphone connectivity product revenues, is recognized when title and risk of loss pass to the customer, which is generally upon shipment.With respect to licensing revenues, Andrea recognizes revenue in accordance with Financial Accounting Standards Board Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (the “ASC”) 985, “Software” and ASC 605 “Revenue Recognition.”License revenue is recognized based on the terms and conditions of individual contracts (for example, see Note 9 of our consolidated financial statements).In addition, fee based services, which are short-term in nature, are generally performed on a time-and-material basis under separate service arrangements and the corresponding revenue is generally recognized as the services are performed. 11 Accounts Receivable – We are required to estimate the collectibility of our trade receivables. Judgment is required in assessing the realization of these receivables, including the current creditworthiness of each customer and related aging of the past due balances. We evaluate specific accounts when we become aware of a situation where a customer may not be able to meet its financial obligations due to deterioration of its financial viability, credit ratings or bankruptcy. The reserve requirements are based on the best facts available to us and are reevaluated and adjusted as additional information is received. Our reserves are also determined by using percentages applied to certain aged receivable categories. At December 31, 2009 and 2008, our allowance for doubtful accounts were $6,262 and $7,815, respectively. Inventory – We are required to state our inventories at the lower of cost or market. In assessing the ultimate realization of inventories, we are required to make considerable judgments as to future demand requirements and compare that with our current inventory levels. Our reserve requirements generally increase as our projected demand requirements decrease due to market conditions, technological and product life cycle changes as well as longer than previously expected usage periods.We have evaluated the current levels of inventories, considering historical net revenues and other factors and, based on this evaluation, recorded adjustments to cost of revenues to adjust inventories to net realizable value.Inventories of $842,428 and $868,213 at December 31, 2009 and 2008 are net of reserves of $653,008 and $701,821, respectively. It is possible that additional charges to inventory may occur in the future if there are further declines in market conditions, or if additional restructuring actions are taken. Long Lived Assets – ASC 360 “Property, Plant and Equipment” (“ASC 360”) requires management judgments regarding the future operating and disposition plans for marginally performing assets, and estimates of expected realizable values for assets to be sold.Andrea accounts for its long-lived assets in accordance with ASC 360 for purposes of determining and measuring impairment of its other intangible assets. Andrea’s policy is to periodically review the value assigned to its long lived assets to determine if they have been permanently impaired by adverse conditions which may affect Andrea.If required, an impairment charge would be recorded based on an estimate of future discounted cash flows.In order to test for recoverability, Andrea compared the sum of undiscounted cash flow projections (gross margin dollars from product sales) of the Andrea DSP Microphone and Audio Software core technology to the carrying value of that technology.Considerable management judgment is necessary to estimate undiscounted future operating cash flows and fair values and, accordingly, actual results could vary significantly from such estimates.No impairment charges were recognized during the years ended December 31, 2009 and 2008, respectively. Deferred Tax Assets – We currently have significant deferred tax assets. ASC 740, “Income Taxes” (“ASC 740”), requires a valuation allowance be established when it is more likely than not that all or a portion of deferred tax assets will not be realized. Furthermore, ASC 740 provides that it is difficult to conclude that a valuation allowance is not needed when there is negative evidence such as cumulative losses in recent years. Therefore, cumulative losses weigh heavily in the overall assessment. Accordingly, and after considering changes in previously existing positive evidence, we reduced our valuation allowance by approximately $143,000 for the year ending December 31, 2009.In addition, we will reduce our valuation in future periods to the extent that we can demonstrate our ability to utilize the assets.The future realization of a portion of our reserved deferred tax assets related to tax benefits associated with the exercise of stock options, if and when realized, will not result in a tax benefit in the consolidated statement of operations, but rather will result in an increase in additional paid in capital. We will continue to re-assess our reserves on deferred income tax assets in future periods on a quarterly basis. Contingencies - We are subject to proceedings, lawsuits and other claims, including proceedings under laws and government regulations related to securities, environmental, labor, product and other matters. We are required to assess the likelihood of any adverse judgments or outcomes to these matters, as well as potential ranges of probable losses. A determination of the amount of reserves required, if any, for these contingencies is based on an analysis of each individual issue with the assistance of legal counsel. The amount of any reserves may change in the future due to new developments in each matter. The impact of changes in the estimates and judgments pertaining to revenue recognition, receivables and inventories is directly reflected in our segments’ loss from operations. Although any charges related to our deferred tax provision are not reflected in our segment results, the long-term forecasts supporting the realization of those assets and changes in them are significantly affected by the actual and expected results of each segment. Cautionary Statement Regarding Forward-Looking Statements Certain information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended December 31, 2009 and other items set forth in this Annual Report on Form 10-K are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “seeks,” variations of such words, and similar expressions are intended to identify forward-looking statements. We have based these forward-looking statements on our current expectations, estimates and projections about our business and industry, our beliefs and certain assumptions made by our management. Investors are cautioned that matters subject to forward-looking statements involve risks and uncertainties including economic, competitive, governmental, technological and other factors that may affect our business and prospects. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict.These statements are based on current expectations and speak as of the date of such statements.We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise.In order to obtain the benefits of these “safe harbor” provisions for any such forward-looking statements, we wish to caution investors and prospective investors about the following significant factors, which, among others, have in some cases affected our actual results and are in the future likely to affect our actual results and could cause them to differ materially from those expressed in any such forward-looking statements. These factors include the risks noted in Item 1A. 12 Results Of Operations Year Ended December 31, 2009 Compared to Year Ended December 31, 2008 Net Revenues For the Year Ended December 31 % Change Andrea Anti-Noise Products net Product revenues Sales of products to an OEM customer for use with speech recognition software $ $ 64 (a) Sales of products to OEM customers for use with educational software 26 (b) Revenues related to LED headphone products - (c) All other Andrea Anti-Noise net product revenues 6 Total Andrea Anti-Noise Products net Product revenues 32 Andrea DSP Microphone and Audio Software Products revenues Sales of array microphone products to an OEM customer - ) (d) Consulting revenue to an OEM Customer - ) (e) All other Andrea DSP Microphone and Audio product revenues (8 ) License revenues ) (f) Total Andrea DSP Microphone and Audio Software Products revenues ) Total Revenues $ $ - (a) The increase of revenues of Andrea Anti-Noise Products is directly related to a speech recognition software OEM’s increased demand for our products.We believe this increased demand is associated with the timing of the launches of this OEMs software updates during the year ended 2009 as compared to the same period in 2008. (b) The increases in sales of products to OEM customers for use with educational software is a result of Andrea creating customized products to meet each of the OEM’s particular needs. (c) The increases in revenues related to blinking LED earbud products are primarily associated with the initial sales of a custom retail product for an OEM customer. (d) The decrease in sales of microphone array products to an OEM customer relates to the decreased demand from the OEM customer.We believe that this decrease is the result of the OEM deciding not to continue bundling a microphone array with all applicable product models.We do not expect any revenues from the OEM for this product in 2010. (e) The decrease in consulting revenue relates to an OEM customer selling the business line for which the consulting revenue related. (f) The 25% decrease in licensing revenues for the year ended December 31, 2009 is a result of one of our OEM licensing partners selling the business line which featured our licensed products.Although we have entered into a new license agreement with this second partner’s successor, we do not expect the revenues to remain at the level of the predecessor. 13 Cost of Revenues Cost of revenues as a percentage of net revenues for the year ended December 31, 2009 increased to 45% from 42% for the year ended December 31, 2008.The cost of revenues as a percentage of net revenues for the year ended December 31, 2009 for Andrea Anti-Noise Products was 60% as compared to 64% for the year ended December 31, 2008.The cost of revenues as a percentage of net revenues for the year ended December 31, 2009 for Andrea DSP Microphone and Audio Software Products was 13% compared to 20% for the year ended December 31, 2008.The changes are primarily the result of the changes in revenue as described under “Net Revenues” above.Specifically, the decrease in cost of revenues as a percentage of revenues for the Andrea Anti-Noise Products is a result of increased product sales.The decrease in cost of revenues as a percentage of revenues for the Andrea DSP Microphone and Audio Software is the result of license revenues coupled with the decrease in the revenues of high volume low margin microphone array products to an OEM customer.The overall increase in cost of revenues as a percentage of net revenues is a result of decreased license revenues. Research and Development Research and development expenses for the year ended December 31, 2009 decreased by 17% to $607,877 from $728,187 for the year ended December 31, 2008.This decrease primarily relates to the decreases in employee compensation and related benefit costs associated with the decrease in consulting revenue related to an OEM customer selling the business line for which the consulting revenue related, as well as a decrease in stock-based compensation expense.For the year ended December 31, 2009, research and development expenses reflected a 33% decrease in our Andrea DSP Microphone and Audio Software Technology efforts to $320,922, or 53% of total research and development expenses, offset in part by a 16% increase in our Andrea Anti-Noise Headset Product efforts to $286,955, or 47% of total research and development expenses.With respect to DSP Microphone and Audio Software technologies, research efforts are primarily focused on the pursuit of commercializing a natural language-driven human/machine interface by developing optimal far-field microphone solutions for various voice-driven interfaces, incorporating Andrea’s digital super directional array microphone technology, and certain other related technologies such as noise suppression and stereo acoustic echo cancellation.We believe that continued research and development spending should provide Andrea with a competitive advantage. General, Administrative and Selling Expenses General, administrative and selling expenses decreased by approximately 1% to $2,286,332 for the year ended December 31, 2009 from $2,316,723 for the year ended December 31, 2008.This decrease is principally related to the decrease in stock-based compensation expense.For the year ended December 31, 2009, the decrease reflects a 12% decrease in our Andrea DSP Microphone and Audio Software Technology efforts to $1,143,072, or 50% of total general, administrative and selling expenses and a 12% increase in our Andrea Anti-Noise Headset Product efforts to $1,143,260, or 50% of total general, administrative and selling expenses. Interest Income, net Interest income, net for the year ended December 31, 2009 was $13,930 compared to interest income, net of $8,992 for the year ended December 31, 2008. (Benefit) Provision for Income Taxes The income tax benefit for the year ended December 31, 2009 was $141,210, compared to a provision for income taxes of $4,902 for the year ended December 31, 2008.The income tax benefit is primarily the result of a reduction in the valuation allowance against the Company’s deferred tax assets. Net loss Net loss for the year ended December 31, 2009 was $166,698 compared to a net loss $326,738 for the year ended December 31, 2008.The net loss for the year ended December 31, 2009 principally reflects the factors described above. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Liquidity And Capital Resources Our principal sources of funds currently are and are expected to continue to be gross cash flows from operations.At December 31, 2009, we had cash of $1,805,091 compared with $1,006,951 at December 31, 2008.The balance of cash at December 31, 2009 is primarily a result of our cash provided from operations during the year ended December 31, 2009. 14 Our working capital balance at December 31, 2009 was $2,718,077 compared to a working capital of $2,196,689 at December 31, 2008.The increase in working capital reflects an increase in total current assets of $687,404 offset by an increase in total current liabilities of $166,016. The increase in total current assets reflects an increase in cash of $798,140, a decrease in accounts receivable of $290,106, a decrease in inventory of $25,785, an increase in short term customer deposit of 93,168, an increase in deferred income tax assets of $143,130, and a decrease in prepaid expenses of $31,143.The increase in total current liabilities reflects an increase in trade accounts payable of $119,689, an increase in the current portion in long-term debt of $21,214, an increase in short-term deferred revenue of 83,168, a decrease in accrued interest of $69,306 and an increase of $11,251 in other current liabilities. The increase in cash of $798,140 reflects $912,661 of net cash provided by operating activities, $235,521 of net cash used by investing activities and $121,000 of cash provided by financing activities. The cash provided by operating activities of $912,661, excluding non-cash charges, is primarily attributable to the $166,698 net loss for the year ended December 31, 2009, a $290,106 decrease in accounts receivable, a $74,598 decrease in inventory, a $93,168 increase in short term customer deposit, a $143,130 increase in deferred income tax assets, a $31,143 decrease in prepaid expenses and other current assets, a $119,689 increase in accounts payable, a $83,168 increase in short-term deferred revenue and an increase of $11,251 in other current liabilities.The changes in receivables, inventory and accounts payable primarily reflect differences in the timing related to both the payments for and the acquisition of inventory as well as for other services in connection with ongoing efforts related to Andrea’s various product lines. The cash used by investing activities of $235,521 reflects purchases of property and equipment of $196,257 and an increase in patents and trademarks of $39,264.The significant increase in property and equipment reflects capital expenditures associated with information technology purchases including and, to a lesser extent, molds associated with our Andrea Anti-Noise Headset Products.The increase in patents and trademarks reflects capital expenditures associated with our intellectual property. The cash provided by financing activities of $121,000, reflects a loan from HSBC.We obtained this loan to finance a significant upgrade to our information technologies systems. We plan to continue to improve our cash flows in 2010 by aggressively pursuing additional licensing opportunities related to our Andrea DSP Audio Software and increasing the sales of our Andrea Anti-Noise Headset Products through the introduction of new products as well as the increased efforts we are putting into our sales and marketing efforts.However, there can be no assurance that we will be able to successfully execute the aforementioned plans.As of March 12, 2010, Andrea has approximately $2,000,000 of cash deposits.We believe that we have sufficient liquidity available to continue in operation through at least December 2010.To the extent that we do not generate sufficient cash flows from our operations in the next twelve months, additional financing might be required.Although we have improved cash flows by reducing overall expenses, if our revenues decline, these reductions may impede our ability to be cash flow positive and our net income or loss may be disproportionately affected.We have no commitment for additional financing and may experience difficulty in obtaining additional financing on favorable terms, if at all.Any financing we obtain may contain covenants that restrict our freedom to operate our business or may have rights, preferences or privileges senior to our common stock and may dilute our current shareholders’ ownership interest in Andrea. We cannot assure that demand will continue for any of our products, including future products related to our Andrea DSP Microphone and Audio Software technologies, or, that if such demand does exist, that we will be able to obtain the necessary working capital to increase production and provide marketing resources to meet such demand on favorable terms, or at all. Recently Issued Accounting Pronouncements For a discussion of the impact of recent accounting pronouncements, see Note 2 of the accompanying financial statements. Market Risk Historically, our principal source of financing activities had been the issuance of convertible preferred stock with financial institutions.We are affected by market risk exposure primarily through any amounts payable in stock, or cash by us under convertible securities. We do not utilize derivative financial instruments to hedge against changes in interest rates or for any other purpose. In addition, substantially all transactions entered into by us are denominated in U.S. dollars. As such, we have shifted foreign currency exposure onto our foreign customers. As a result, if exchange rates move against foreign customers, we could experience difficulty collecting unsecured accounts receivable, the cancellation of existing orders or the loss of future orders. The foregoing could materially adversely affect our business, financial condition and results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not Applicable. 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements are included in this Report beginning on page F-1. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A(T). CONTROLS AND PROCEDURES (a)Disclosure Controls and Procedures The Company’s management, including the Company’s principal executive officer and principal financial officer, have evaluated the effectiveness of the Company’s “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”).Based upon their evaluation, the principal executive officer and principal financial officer concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were effective for the purpose of ensuring that the information required to be disclosed in the reports that the Company files or submits under the Exchange Act with the SEC (1) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and (2) is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b)Internal Controls Over Financial Reporting Management’s annual report on internal control over financial reporting is included herein by reference to the section titled “Management’s Annual Report on Internal Control Over Financial Reporting” immediately preceding the Company’s audited Consolidated Financial Statements in this Report. (c)Changes to Internal Control Over Financial Reporting There were no changes in the Company’s internal control over financial reporting during the three months ended December 31, 2009 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNACE Information on the Directors of the Company follows (all Directors serve one-year terms; ages are as of December 31, 2009: Douglas J. Andrea, age 47, has been Chairman of the Board of Directors since November 2001, a Director of the Company since 1991, Corporate Secretary since 2003 and Chief Executive Officer since January 2005.He was Co-Chairman and Co-Chief Executive Officer of the Company from November 1998 until August 2001.He served as Co-President of the Company from November 1992 to November 1998, as Vice President - Engineering of the Company from December 1991 to November 1992, and as Secretary of the Company from 1989 to January 1993. Mr. Andrea’s extensive experience in the software and communications industry affords the Board valuable insight regarding the business and operation of the Company.In addition, Mr. Andrea’s extensive background in corporate management provides him a unique and broad-based decision-making capability for the Company.Mr. Andrea has held various positions within the Company, which has given him knowledge of all aspects of the Company’s business and history, which position him well to continue to serve as a member of the Board. Gary A. Jones, age 64, has been a Director of the Company since April 1996. He has served as President of Digital Technologies, Inc. since 1994 and was Chief Engineer at Allied Signal Ocean Systems from 1987 to 1994.From March 1998 to December 2000, Mr. Jones was the Managing Director of Andrea Digital Technologies, Inc, a wholly-owned subsidiary of Andrea Electronics Corporation. 16 Mr. Jones’s extensive experience in the software and communications industry affords the Board valuable insight regarding the business and operation of the Company.In addition, Mr. Jones was the Managing Director of a wholly-owned subsidiary of Andrea Electronics, which has given him knowledge of all aspects of the Company’s business and history, which position him well to continue to serve as a member of the Board. Louis Libin, age 51, has been a Director of the Company since February 2002. He is President of Broad Comm, Inc., a consulting group specializing in advanced television broadcast, interactive TV, Internet Protocol and wireless communications. Prior to his tenure at Broad Comm, Mr. Libin was Chief Technology Officer for NBC, and was responsible for all business and technical matters for satellite, wireless and communication issues for General Electric and NBC. Since 1989, Mr. Libin has represented the United States on satellite and transmission issues at the International Telecommunications Union in Geneva, Switzerland. Mr. Libin is a Senior Member of the Institute of Electrical and Electronic Engineers, and is a member of the National Society of Professional Engineers. Mr. Libin also serves on the boards of directors of several private and not-for profit companies. Mr. Libin’s extensive experience in the communications industry affords the Board valuable insight regarding the business and operation of the Company.Mr. Libin’s technical background, as well as his experiences from his other board memberships makes him a valuable asset to continue to serve as a member of the Board. Joseph J. Migliozzi, age 59, has been a Director of the Company since September 2003.He is the Executive Vice President of Ionian Management Inc., a Petroleum Shipping, Trading and Distribution company.Prior to that he was the Engagement Partner at Tatum LLC, an Interim CFO practice.He has operated his own management consulting firm since 2001.From 1997 to 2001, Mr. Migliozzi was the Chief Operating and Financial Officer of Voyetra Turtle Beach.Prior to that, he served in various executive management positions in the electronics manufacturing industries, with both financial and operational responsibilities.Mr. Migliozzi is a Certified Public Accountant. Mr. Migliozzi’s accounting, finance and corporate management experience affords the Board valuable insight regarding the business, finances and operation of the Company.Mr. Migliozzi’s extensive background provides him the distinctive skill set required to continue to serve as a member of the Board. Jonathan D. Spaet, age 53, has been a Director of the Company since 2003. Jonathan is Executive Vice President of North American Sales of Vault.com, an internet company in the career and recruitment space, where he oversees all of the revenue generating units.He joined Vault in August of 2008.Previously, he was Vice-President/General Manager of Advertising Sales for Time Warner Cable in New York City, where he had been since 2008.Prior to that appointment, he was at Time Warner Cable National Advertising Sales since September 2004, overseeing advertising sales for Time Warner Cable markets around the country.Previously, he was Vice-President of Sales for Westwood One Radio Networks, managing ad sales for one of the largest radio groups in the country.From 2002 to 2003, he was the Chief Operating Officer of MEP Media, a company that started a digital cable channel devoted to the music enthusiast.Prior to MEP, he was President of Ad Sales for USA Networks, supervising ad sales, marketing, research and operations for both USA and Sci-fi, two top-tier cable channels.Previously, he was President of Ad Sales for About.com.This followed 15 years at NBC, where Mr. Spaet’s career included a six-year position in NBC Cable and nine years in the NBC Television Stations Group. Mr. Spaet’s extensive experience in media sales, marketing, promotion and finance brings the Board valuable insight regarding the business and operation of the Company.Mr. Spaet’s background in producing, packaging, positioning and experience in the communication industry make him a valuable asset to continue to serve as a member of the Board. Information about Executive Officers Who Are Not Directors The following information is provided for the Company’s executive officer who is not also a director: Corisa L. Guiffre, age 37, has been the Company's Vice President and Chief Financial Officer since June 2003 and Assistant Corporate Secretary since October 2003.Ms. Guiffre joined the Company in November 1999 and served as Vice President and Controller until June 2003.Prior to joining the Company, she was a member of the Audit, Tax and Business Advisory divisions at Arthur Andersen LLP.She is a Certified Public Accountant, a member of the American Institute of Certified Public Accountants and a member of the New York State Society of Certified Public Accountants. Ms. Guiffre is elected annually as the Chief Financial Officer and holds office until her successor has been elected and qualified or until she is removed or replaced. 17 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934, as amended, requires the Company's directors and officers and persons who beneficially own more than ten percent of the Company's common stock to file with the Securities and Exchange Commission ("SEC") initial reports of ownership and reports of changes in ownership of common stock in the Company. Officers, directors and greater-than-ten percent shareholders are also required to furnish the Company with copies of all Section 16(a) reports they file.Based solely upon a review of Forms 3 and 4 and amendments thereto furnished to the Company under Section 16(a) of the Securities Exchange Act of 1934, as amended, during the year ended December 31, 2009 and Forms 5 and amendments thereto furnished to the Company with respect to the year ended December 31, 2009, and written representations provided to the Company from the individuals required to filed reports, the Company believes that each of the individuals required to file reports complied with applicable reporting requirements for transactions in the Company’s common stock during the year ended December 31, 2009. Code of Business Ethics and Conduct Andrea Electronics has adopted a Code of Business Ethics and Conduct.See “Item 15 – Exhibits” to this Annual Report on Form 10-K. Audit Committee and Audit Committee Financial Expert. The Company has a separately designated standing Audit Committee, which currently consists of Messrs. Jones, Libin, Migliozzi and Spaet.The Board of Directors has designated Mr. Migliozzi as an audit committee financial expert under the rules of the Securities and Exchange Commission. ITEM 11. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth information for the last two fiscal years relating to compensation earned by each person who served as chief executive officer and the other most highly compensated executive officers whose total compensation was over $100,000 during the year ended December 31, 2009, and 2008. Name and Principal Position Year Salary Bonus Option Awards(1) Total Douglas J. Andrea, Chairman of the Board, Chief Executive Officer, and Corporate Secretary 2008 $
